Citation Nr: 1412700	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-48 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits from December 1, 2004, through May 31, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

In August 2010, the appellant and her spouse testified at a Board hearing before the undersigned; a transcript of the hearing is of record.  At the hearing, the appellant her spouse submitted medical records from their physicians and waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).  


FINDING OF FACT

For the period from December 1, 2004, through May 31, 2009, the appellant had not yet reached the age of 65; she was enrolled in Medicare Part A, but not enrolled in Medicare Part B. 



CONCLUSION OF LAW

The criteria for eligibility for CHAMPVA benefits for the appellant for the period from December 1, 2004, through May 31, 2009, have not been met.  38 U.S.C.A. § 1781 (West 2002 & Supp. 2012); 38 C.F.R. § 17.271 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant and the Veteran essentially contend that they were unaware that once the appellant became eligible for Medicare Part A, she was required to enroll in Medicare Part B to maintain her eligibility to CHAMPVA benefits.  The appellant suffered a stroke and had difficulty with short-term memory, and the Veteran was and is currently being treated for posttraumatic stress disorder (PTSD).  See Board Hearing Transcript (Tr.) at 3-4.  Neither was aware of the Medicare Part B enrollment requirement or realized that they were doing anything that could jeopardize the appellant's CHAMPVA eligibility.  Id. at 5.  

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by the Denver, Colorado HAC.  Under 38 U.S.C.A. § 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270.  Effective October 1, 2001, CHAMPVA benefits were extended to beneficiaries age 65 and older.  Individuals under age 65 retain CHAMPVA eligibility as secondary payer to Medicare Parts A and B, Medicare supplemental insurance plans, and Medicare HMO plans, only if they are entitled to Medicare Part A and enrolled in Medicare Part B.  38 C.F.R. § 17.271(b)(1) (2013). 

In this case, the record reflects that the Veteran was found to be permanently and totally disabled effective February 20, 2001.  The appellant applied and became eligible for CHAMPVA benefits in December 2002.  The appellant's birth date is June 22, 1944, and she reached the age of 65 on June 22, 2009.  At the time she became eligible for CHAMPVA benefits, she was under the age of 65 and not enrolled in Medicare.  An April 2009 letter reflects that the appellant submitted an Other Health Insurance (OHI) certification form showing that she enrolled in Medicare Part A effective December 1, 2004, and in Medicare Part B effective June 1, 2009.  Records from the Social Security Administration (SSA) indicate that she became eligible for disability benefits in December 2002 and for medical insurance in December 2004.  

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The appellant was enrolled in Medicare Part A, but not in Medicare Part B from December 1, 2004, through May 31, 2009.  Unfortunately, there is simply no legal provision pursuant to which the Board may grant the benefits sought.  While the Board is sympathetic to the appellant and the stress that this matter has caused, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).   

As a final matter, the Board points out that VA's General Counsel has held that the notice and assistance requirements of the Veterans Claims Assistance Act (VCAA) are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 23, 2004).  Where, as here, the law and not the evidence is dispositive, the appellant's claim for eligibility for CHAMPVA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for CHAMPVA benefits from December 1, 2004, through May 31, 2009, is denied.



____________________________________________
B.C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


